PER CURIAM.
Graham-Eckes Palm Beach Academy, Inc., appeals from the entry of a final judgment on the pleadings on its counterclaim for intentional interference with a contract for the sale of land and slander of title. We affirm.
Appellant contends that the absolute privilege normally accorded to pleadings should not apply where the complaint is wholly frivolous and filed to interfere with the performance of a contract for the sale of property. While appellant’s argument is persuasive, we hold that its proper cause of action would have been one for malicious prosecution and affirm on the authority of Procacci v. Zacco, 402 So.2d 425 (Fla. 4th DCA 1981).
AFFIRMED.
DELL, STONE and WARNER, JJ., concur.